DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim and Specification Observations/Objections
The claims and specification mention using a transverse vertical pipe having a pump that connects two other vertical pipes (one in the liquid storage tank and one in the test chamber).   However, this transverse vertical pipe appears to be reference item 15, and the pump appears to be reference item 16.  However, as is clear from figure 1 the transverse vertical pipe is actually not vertical but is actually horizontal.   
Drawing Objections
The drawings are objected to because figure 1 is provided in a size that make it difficult to view the various features.  The applicant is request to provide a larger figure with clear lines, including the lead lines, and clearly indicated valves.  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Prior Art Relied Upon
The following is a list of the prior art references1 relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,851,143
Hamid
United States Patent 6,990,847
Happach
Chinese Patent Application Publication 105445173
Cheng et al.
Chinese Patent Application Publication 105547977
Wang
Chinese Patent Application Publication 107741395
Kong et al.
Japanese Patent Application Publication 63-208760
Takeyoshi 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 1, 2, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kong et al., Takeyoshi, Hamid, Cheng et al., and Happach.
Wang teaches a device for testing concrete samples using water having some degree of sulfates.  The test device has test chamber (reference item 2) and a liquid storage tank; i.e., a tank for holding the water/sulfate solution.  The test chamber and the liquid storage tank must be hollow in order to receive the test specimens and water/sulfate solution, respectively.  The liquid storage tank is in communication with the test chamber via an inlet (not numbered) and outlet (not numbered).  Within the test chamber is a support frame (reference item 4) having at least two layers and that is used for holding the concrete samples.   The top of the test chamber has fans (reference item 5).  
Wang teaches "[w]hen working, the refrigeration system, the heating system and the liquid inlet and outlet systems are controlled by the control system."  This implies that there is some form of a pump and/or valve between the test chamber and the liquid storage tank.  Furthermore, from Kong et al. it is already known to have a liquid storage tank (reference item 1) in communication with a test chamber (reference item 4) using a pipeline (reference item 20) having a pump (reference item 3) and a valve (reference item 24).
	Wang does not expressly mention using a spraying device.  From Takeyoshi it is already known to provide a spraying device (reference item 4 and 5) arranged at the top of a test chamber and that are used to spray water onto concrete samples (reference item 3).  
	Wang teaches that upper section of the test chamber has fans in a manner similar to the present application.  Wang does not expressly mention these are part of an exhaust device on 
Wang does not mention a three-layer support frame.  From Kong et al. it is known to provide concrete samples (reference item 5) at three different levels.  In particular there is a first level where the concrete samples are fully submerged and a second level where the samples may be partially submerged.  These two levels represent a tidal zone.  Furthermore, there is a third level.  This third level represents a splash zone that is above the tidal zone.  
  Wang does not mention various water level, temperature, and humidity sensors.  However, Cheng et al. teach that it is known to provide a device for testing concrete samples having a chamber (reference item 1).  Within the chamber are a water level sensor (reference item 21), a temperature sensor (reference item 11), and a humidity sensor (reference item 12).  a concrete test chamber.  Furthermore, from Happach it is known to have a combined temperature/humidity sensor.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Wang with the teachings of Kong et al., Takeyoshi, Hamid, and Cheng et al. and Happach in order to provide a spraying device for the predicable benefit of simulating a splash zone and/or simulating a rain zone for testing concrete samples.  Furthermore, using various sensors (water level, temperature, and humidity/temperature sensors connected to a controller would allow one to measure the test conditions over time so that results of the aging tests can be validated.  The use of the sensors 
	With regard to claim 2 one of ordinary skill can use multiple water level sensors in order to ensure that the water level is at the appropriate height for testing. 
	With regard to claim 7 Wang teaches that the chamber can be comprised of stainless steel.  One of ordinary skill would also be able to use stainless steel in the construction of the water storage vessel so that it does not degrade over time.
	With regard to claims 8, 9, and 14 the concrete samples will be placed in the three zones as mentioned above.  Furthermore, the test cycle will have programmed cycles to provide dry-wet exposure conditions in order to simulate exposure conditions including operating the spraying devices.  One of ordinary will program the spraying devices in order to simulate either splash conditions and/or rain conditions.  Furthermore, one of ordinary skill can choose when to operate the exhaust fans so that one can exhaust the humid air within the test chamber in order to simulate lower humidity conditions such as during a cooler evening or dryer daytimes.  Finally, using the sensors to record the environmental conditions would allow one to validate the tests of the concrete samples; i.e., validating that the desired test conditions are present.  
Allowable Subject Matter
Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of 
n-shaped structure, wherein the pipe support comprises a first vertical pipe, a second vertical pipe, and a transverse , wherein the first vertical pipe is located in the liquid storage tank, wherein the second vertical pipe is located in the test chamber, wherein the transverse vertical pipe is a water inlet pipe, wherein the water inlet pipe is provided with a water inlet pump and a water inlet valve, wherein a water outlet pipe connected with the transverse , wherein the water outlet pipe is provided with a water outlet pump and a water outlet valve, and wherein spray water pipes are branches from an outlet side of the water inlet valve on the water inlet pipe.
Claims 4 and 10 depend on claim 3 and are, therefore, allowable.  Claims 5 and 11 depend on claim 4 and are, therefore, allowable.  Claims 6 and 12 depend on claim 5 and are, therefore, allowable.  Claim 13 depends on claim 6 and is, therefore, allowable.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the , can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference is made to the included machine translations for the foreign references.